           Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 1 of 25




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


                                          Case No. 1:20-cv-03281-AJN
 BYD COMPANY LTD.,

                        Plaintiff,

                 v.

 VICE MEDIA LLC,

                        Defendant.



  OPPOSITION TO DEFENDANT VICE MEDIA LLC’S MOTION TO DISMISS


                                          HARDER LLP
                                          Charles J. Harder
                                          100 Park Avenue, Sixteenth Floor
                                          New York, New York 10017
                                          Tel. (212) 799-1400

                                          Counsel for Plaintiff
                                          BYD Company, Ltd.




{00111665;1}
           Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 2 of 25




                                             TABLE OF CONTENTS


    I.         INTRODUCTION .............................................................................................. 1

    II.        ALLEGATIONS IN COMPLAINT.................................................................... 2

    III.       STANDARD OF REVIEW ................................................................................ 5

    IV.        VICE’S STATEMENTS REGARDING THE ASPI REPORT ARE
               ACTIONABLE ................................................................................................... 5

               A. BYD Sufficiently Pleads Actual Malice ........................................................ 5

               B. The Neutral Reportage Doctrine, If It Even Exists Anymore, Does Not
                  Apply Here .................................................................................................. 14

    V.         VICE’S STATEMENTS REGARDING THE “BLACKLIST” ARE
               ACTIONABLE ................................................................................................. 16

    VI.        CONCLUSION ................................................................................................. 21




{00111665;1}                                                    i
            Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 3 of 25




                                           TABLE OF AUTHORITIES

                                                                                                                       Page(s)

Cases

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ....................................................................................................... 5

Barry v. Time, Inc.,
   584 F. Supp. 1110 (N.D. Cal. 1984) ............................................................................ 15

Bell Atlantic Corp. v. Twombly,
   550 U.S. 544 (2007) ....................................................................................................... 5

Cabello-Rondón v. Dow Jones & Co.,
  2017 WL 3531551 (S.D.N.Y. Aug. 16, 2017), aff’d 720 Fed. Appx. 87
  (2d Cir. 2018) ............................................................................................................... 21

Cianci v. New Times Publishing Co.,
   639 F. 2d 54 (2d Cir. 1980).................................................................................... 14, 15

Coliniatis v. Dimas,
   965 F. Supp. 511 (S.D.N.Y. 1997)......................................................................... 15, 16

Dickey v. CBS Inc.,
   583 F. 2d 1221 (3d Cir. 1978)...................................................................................... 15

Edwards v. National Audubon Society,
  556 F. 2d 113 (2d Cir. 1977)............................................................................ 14, 15, 16

Gunduz v. New York Post Co.,
  188 A.D.2d 294 (1st Dep’t 1992) ................................................................................ 20

Kaelin v. Globe Communications Corp.,
  162 F. 3d 1036 (9th Cir. 1998) .................................................................................... 18

Khan v. New York Times Co.,
  269 A.D.2d 74, 710 N.Y.S.2d 41 (1st Dep’t 2000) ..................................................... 12

LaFaro v. New York Cardiothoracic Group,
   570 F. 3d 471 (2d Cir. 2009).......................................................................................... 5

Levin v. McPhee,
   917 F. Supp. 230 (S.D.N.Y. 1996)............................................................................... 16



{00111665;1}                                                    ii
           Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 4 of 25




Liberty Mutual Insurance Co. v. Rotches Pork Packers, Inc.,
   969 F. 2d 1384 (2d Cir. 1992)...................................................................................... 13

Masson v. New Yorker Magazine, Inc.,
  501 U.S. 496 (1991) ................................................................................................. 9, 10

Palin v. New York Times Co.,
   940 F. 3d 804 (2d Cir. 2019)................................................................................. passim

Schermerhorn v. Rosenberg,
   73 A.D.2d 276, 426 N.Y.S.2d 274 (2d Dep’t 1980) .............................................. 19, 20

St. Louis v. NYP Holdings, Inc.,
    2017 WL 887255 (N.Y. Cty. Supr. Ct. Feb. 6, 2017) .................................................. 21

State v. Dabney,
   141 P. 2d 303 (Okla. Crim. App. 1943) ....................................................................... 17

Test Masters Educational Services v. NYP Holdings, Inc.,
   603 F. Supp. 2d 584 (S.D.N.Y. 2009).................................................................... 18, 20

Von Gerichten v. Long Island Advance,
   202 A.D.2d 495, 609 N.Y.S.2d 246 (2d Dep’t 1994) .................................................. 20

White v Berkshire-Hathaway,
  10 Misc. 3d 254, 802 N.Y.S.2d 910 (Supr. Ct. Erie Cty. 2005) .................................. 20

Other Authorities

Merriam-Webster’s Online Dictionary (at https://www.merriam-
  webster.com/dictionary/blacklist) ................................................................................ 17




{00111665;1}                                                 iii
           Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 5 of 25




    I.         INTRODUCTION

         A non-governmental organization (the Australian Strategic Policy Institute,

“ASPI”), whose accuracy and reliability have been publicly questioned, issued a report

about the use of Uyghur forced labor in Chinese supply chains. The ASPI report did not

say that Plaintiff BYD Company Ltd. (“BYD”) used Uyghur forced labor in its supply

chain. The report said only that BYD had done business with a company which owned a

subsidiary that allegedly used forced labor in manufacturing other companies’ products—

not BYD’s products.

         However, Defendant VICE Media LLC (“VICE”) decided to attempt to capitalize

on anti-China hysteria, along with public outrage over the People’s Republic of China’s

treatment of the Uyghurs, by defaming BYD. VICE published an article falsely stating

that the ASPI report found that BYD had used Uyghur forced labor in its supply chain,

when it had not. In doing so, VICE defamed BYD, and did so with actual malice.

         The Complaint easily states a meritorious claim for defamation under New York

law: VICE published a false statement, which has injured BYD in its trade and profession,

and caused damage to BYD.

         BYD has more than sufficiently pleaded actual malice: the VICE article purported

to summarize the ASPI report, but did not, and VICE knew this. The ASPI report does not

state that BYD used Uyghur forced labor in its supply chain, but VICE claims it did in its

article. VICE got the contents of the report (which it presumably knew) wrong and thus at

least recklessly disregarded the truth of what was contained in the ASPI report.

         BYD has a second valid claim for defamation: the VICE story falsely claimed that


{00111665;1}                                 1
           Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 6 of 25




President Trump “blacklisted” BYD from selling electric buses in the United States.

Again, the truth was fully available to VICE. President Trump never did so. Rather, the

U.S. Congress passed a statute that barred the purchase of transit vehicles from any

Chinese company. VICE argues that this is effectively the same thing, and thus its story

was a fair report of the legislation, but it plainly is not. The Congressional statute is broad

and applies to any and all Chinese companies. There is no “list” of companies. The

notion of a “blacklist” connotes that there is a list of particular companies who were

singled out and barred from making sales because they engaged in some sort of

wrongdoing, and BYD is on that list. But that is not the case at all.

          VICE defamed BYD with this second allegation as well. VICE made a false

statement of fact about BYD, which has caused BYD harm. Actual malice is adequately

pled because VICE knew that President Trump had not blacklisted BYD, and thus acted

with reckless disregard for the truth.

          VICE sought to earn revenue by capitalizing on anti-China sentiment and

generating clicks to its article with sinister, and knowingly false, allegations about a

Chinese company, BYD. This is exactly what defamation law seeks to remedy: false,

injurious statements that harm the plaintiff’s reputation.

          The motion to dismiss should be denied.

    II.        ALLEGATIONS IN COMPLAINT

          BYD (an acronym for “Build Your Dreams”), is a publicly-traded corporation

based in China. Complaint ¶ 2. BYD is one of the world’s largest producers and

suppliers of electric vehicles, including electric cars, buses, trucks and forklifts, as well as


{00111665;1}                                  2
           Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 7 of 25




solar panels, lithium batteries, and protective masks and equipment, among many other

innovative, important and useful products. Id.

         Warren Buffet’s company, Berkshire Hathaway, is a major investor in BYD. Id.

         BYD recently won a contract to supply the State of California with $1 billion worth

of masks to protect its nurses, doctors, caregivers, first responders and other frontline

personnel during and after the COVID-19 global pandemic. Id.

         Before the events that gave rise to this litigation, BYD enjoyed a very good

reputation as a reliable supplier of quality products in the global marketplace. Complaint

¶ 3.

         On or about April 11, 2020, VICE published an article on its website (the “Article”)

falsely claiming that BYD was implicated in one of the most publicized and brutal human

rights violations of modern times, the Chinese government’s treatment of the Uyghur

minority in Eastern China. Complaint ¶ 4. VICE falsely claimed that BYD was “using

forced Uighur labor in its supply chain.” Id.

         VICE’s claim was based on a single named source: a report by an obscure

Australian non-governmental organization, ASPI, which has been repeatedly criticized

publicly for making false statements of fact, with an anti-Chinese bias. Complaint ¶ 5.

         In the Article, VICE also falsely described the contents of the ASPI report.

Complaint ¶ 6. The ASPI report does not state that BYD “us[ed] forced Uyghur labor in

its supply chain”, as the Article claims. Id. Rather, the ASPI report merely says that BYD

did business with a company which owned a subsidiary that allegedly had used Uyghur

forced labor. Id. The ASPI report does not say that the subsidiary of the third party


{00111665;1}                                  3
           Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 8 of 25




company ever produced any products or raw materials for BYD, or that the subsidiary was

part of BYD’s supply chain in any way. Id.

         VICE published the false statements about BYD knowing that they were not

supported by the ASPI report, nor any other reliable source. Complaint ¶ 7. VICE made

these statements for the purpose of causing tremendous reputational and economic harm to

BYD, and to financially enrich VICE by driving traffic to its website through its reporting

of an alleged scandal. Id.

         The VICE Article also contains a second blatantly defamatory statement: that

President Trump “blacklisted” BYD from selling its electric buses in the United States.

Complaint ¶ 8. The headline of the Article at issue reads: “Trump blacklisted this Chinese

company.” Id.

         In fact, there was and is no such “blacklist”—and VICE was fully aware of this fact

at the time it published the Article. Complaint ¶ 10. What actually occurred is that

members of the United States Congress (not President Trump) determined that an entirely

separate Chinese company: China Railway Rolling Stock Corporation, a state-owned

entity, was using its public subsidies to undercut other producers of transit vehicles and

unfairly compete in the market. Accordingly, both houses of the U.S. Congress passed,

and President Trump signed, language in an omnibus defense authorization bill that

prohibited future federal funds from being used to purchase transit vehicles from any

Chinese company. Id. This ban was not connected to any allegation of wrongdoing on the

part of BYD, did not create any sort of blacklist, and was the product of Congressional

legislation, not an action by President Trump to single out bad actors. Id.


{00111665;1}                                  4
           Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 9 of 25




    III.       STANDARD OF REVIEW

          “The pleading standards articulated in Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009) are well-known: in order to satisfy

Federal Rule of Civil Procedure 8, a complaint must contain ‘enough facts to state a claim

to relief that is plausible on its face.’ A claim is plausible ‘when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’ A well-pleaded complaint will include facts that ‘raise

a right to relief above the speculative level.’ ‘The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has

acted unlawfully.’” Palin v. New York Times Co., 940 F. 3d 804, 810 (2d Cir. 2019)

(footnotes omitted).

          “On a motion to dismiss . . . we must accept all allegations in the complaint as true

and draw all inferences in the non-moving party’s favor.” LaFaro v. New York

Cardiothoracic Group, 570 F. 3d 471, 475 (2d Cir. 2009).

    IV.        VICE’S STATEMENTS REGARDING THE ASPI REPORT ARE

               ACTIONABLE.

          VICE makes two arguments in support of its motion to dismiss on the ASPI report

and false allegation that BYD used Uyghur forced labor. Neither of them have any merit

whatsoever.

          A. BYD Sufficiently Pleads Actual Malice.

          First, VICE argues that there can be no actual malice because it relied on the ASPI




{00111665;1}                                   5
          Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 10 of 25




report.1 However, this argument fails for a very simple reason: the ASPI report does not

say what VICE claims it says.

         Here is what VICE says in the Article: “BYD was one of 83 companies identified

in the report as using forced Uighur labor in its supply chain.” Complaint ¶ 4.

         The ASPI report does not say this at all. BYD attached the ASPI report to its

Complaint as Exhibit A precisely so the Court can see what the ASPI report actually says.

It contains the following references to BYD:

         1.    “ASPI’s research has identified 83 foreign and Chinese companies directly

or indirectly benefiting from the use of Uyghur workers outside Xinjiang through

potentially abusive labour transfer programs as recently as 2019: [long list of companies

including BYD].” [Dkt. 1 at 16; statement repeated at Dkt. 1 at 38].

         2.    “On 17 May 2018, 105 Uyghur workers were transferred from Keriya

county, Xinjiang, to Hubei Yihong Precision Manufacturing Co. Ltd in Xianning, Hubei

province. Hubei Yihong Precision Manufacturing Co. Ltd . . . is a subsidiary of Dongguan

Yidong Electronic Co. Ltd . . . and produces precision parts for electronics such as

backlights and battery covers. According to their website, Dongguan Yidong Electronic

Co. Ltd supply directly to BYD [and other companies].” [Dkt. 1 at 452].


1
  BYD assumes arguendo that its public role in the distribution of needed supplies in the
COVID-19 crisis makes it at least a limited purpose public figure.
2
  The report includes a chart that is cited by VICE in its Motion at p. 6 for the allegation
that Hubei supposedly directly sold products to BYD, but the report and the chart do not
say this at all. Rather, the chart expressly states: “Source: ASPIICPC. See appendix for
supply chain source information.” [Dkt. 1 at 35]. That appendix contains these same
statements: “On 17 May 2018, 105 Uyghur workers were transferred from Keriya county,


{00111665;1}                                 6
          Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 11 of 25




         Those are the only references to BYD in a 56-page report.

         To summarize, the report contains a general reference to BYD, along with

numerous other companies, “directly or indirectly benefitting” from Uyghur labor, which

language remains undefined by ASPI, and a claim that BYD is supplied by a company,

which in turn owns a subsidiary that used Uyghur labor to produce electronic parts that are

not indicated as having anything to do with BYD. That is all the ASPI report says.

         To return to what VICE published: “BYD was one of 83 companies identified in

the report as using forced Uighur labor in its supply chain.” VICE clearly made a false

statement of fact. The ASPI report never identifies BYD as using forced Uyghur labor in

its supply chain, as VICE falsely states in its Article. The ASPI report contains a generic

statement that BYD “directly or indirectly benefitted” from Uyghur labor and, to explain

what that cryptic statement means, a further statement that BYD was supplied by a

company that owned a subsidiary that used such labor, without any connection drawn

between that subsidiary and BYD. The report does not state that the subsidiary supplied

BYD.

         VICE, incredibly, tries to argue that these statements—using forced labor in a

supply chain, and being supplied by a company that happens to own a separate subsidiary

that used forced labor—are the same thing. They are not—not by a long shot. In simple



Xinjiang, to Hubei Yihong Precision Manufacturing Co. Ltd in Xianning, Hubei
province. Hubei Yihong Precision Manufacturing Co. Ltd . . . is a subsidiary of
Dongguan Yidong Electronic Co. Ltd . . . and produces precision parts for electronics
such as backlights and battery covers. According to their website, Dongguan Yidong
Electronic Co. Ltd supply directly to BYD [and other companies].” [Dkt. 1 at 45].


{00111665;1}                                 7
          Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 12 of 25




terms, consider the following two statements:

         1.    “A’s component parts were made in factories using forced labor.”

         2.    “A’s component parts were not made using forced labor, but it did buy

component parts from X. X owns a subsidiary, Y, which does not supply any parts to A.

But Y used forced labor in supplying other companies.”

         These are obviously not the same statement. If statement #2 is true, and statement

#1 is false, then publishing a story asserting statement #1 does great harm to A’s

reputation, because it says A is using forced labor to produce its products when it is not.

         VICE’s arguments to the contrary are without merit. First, VICE cites several

inapposite cases that discuss complaints which generally plead actual malice without

pleading any factual theory as to reckless disregard for the truth. See Memorandum of

Law In Support of Defendant’s Motion to Dismiss at p. 17 (condemning pleading of

“actual malice buzz-words”).

         BYD did not plead “buzz-words.” It articulated its theory of actual malice clearly

and based on the facts: “[VICE] knew that the contents of the ASPI Report did not

support its claim regarding BYD’s alleged use of forced labor in its supply chain.

VICE…did not rely on any other source to support its claim regarding forced labor, and

recklessly disregarded the fact that ASPI was an unreliable source for any such claim,

especially when used as the sole source for such an explosive allegation which foreseeably

would cause tremendous reputational and economic harm to BYD.” Complaint ¶ 31. No

“buzzwords” are alleged anywhere.

         BYD in fact alleges the most obvious form of actual malice that one could imagine:


{00111665;1}                                  8
          Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 13 of 25




VICE read the ASPI report, and then knowingly misstated its contents. VICE cannot

seriously contend that a journalistic entity that knowingly misstates the contents of a

document is not at least recklessly disregarding the truth.

         This was the same theory of actual malice endorsed by the U.S. Supreme Court in

the famous case of Masson v. New Yorker Magazine, Inc., 501 U.S. 496 (1991). In

Masson, the author Janet Malcom of The New Yorker knew exactly what the plaintiff had

said in her interviews of him—she had tape-recorded the interviews. She nonetheless

quoted him as saying things he did not say, and defended his defamation suit by arguing

that a writer should have latitude to modify quotations. The Supreme Court held that

actual malice turned on whether “the meaning a statement convey[ed] to a reasonable

reader” was different in the actual statement from what was quoted in the article. Id. at

515. In other words, actual malice is present if there is a “material change in the meaning

conveyed by the statement” between the actual statement and the defendant’s publication.

Id. at 517.

         Applying the Masson standard here, if the meaning conveyed by the ASPI report to

a reasonable reader is different than the meaning of what VICE published, BYD has

properly alleged actual malice. As shown above, what VICE wrote is very different from

what the ASPI report said. A company “using forced labor in its supply chain” is very

different from a company being alleged to have “directly or indirectly benefitted” from

forced labor. Many persons and companies may have “indirectly benefitted” in some way

from forced labor without having employed it to make their products. But for a company

to “use forced labor in its supply chain” is an entirely different statement, and one far


{00111665;1}                                 9
          Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 14 of 25




more serious. BYD satisfies the Masson standard.

         The Second Circuit’s recent decision in Palin v. New York Times Co. also provides

useful guideposts for the pleading of actual malice. In Palin, the issue was whether

former vice presidential nominee Sarah Palin could state a cause of action against the New

York Times (“the Times”) with respect to a story the Times published that claimed there

was a link between a map prepared by Palin’s political action committee, which showed a

crosshairs over certain Democratic Party congressional districts, and the actual shooting of

a Democratic congresswoman. 940 F. 3d at 808.             The Times then ran a correction,

admitting it was an error to claim a link. Id. at 808-809. Palin sued for defamation.

         Similar to BYD in this case, Palin pleaded a factual theory of actual malice.

Palin’s theory contained three parts: “(1) [the Times’ editor James] Bennet’s background

as an editor and political advocate provided sufficient evidence to permit a jury to find that

he published the editorial with deliberate or reckless disregard for its truth, (2) the drafting

and editorial process also permitted an inference of deliberate or reckless falsification, and

(3) the Times’ subsequent correction to the editorial did not undermine the plausibility of

that inference.” Id. at 814.

         The Second Circuit reversed the District Court’s dismissal, and held that the

complaint sufficiently pled actual malice.         Importantly, the Second Circuit held that

because the Times’ editor, Mr. Bennet, had access to articles published in The Atlantic six

years earlier was indicative of his reckless disregard of the truth. Id. at 814. If access to

articles in another publication from six years earlier is enough to justify a finding of

reckless disregard of the truth, surely misstating the content of a report that is the very


{00111665;1}                                  10
          Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 15 of 25




subject of the Article itself is more than sufficient.

         Palin also contains a very important instruction regarding the pleading of actual

malice: “[t]he test is whether the complaint is plausible, not whether it is less plausible

than an alternative explanation.” Id. at 815. The District Court was not entitled, on a

motion to dismiss, to credit the Times’ explanation of how it came to publish the article.

The only issue is whether the theory pleaded in the Complaint is plausible.

         Here, BYD’s theory is plausible: the ASPI report never said that BYD used forced

labor in its supply chain, but merely insinuated that BYD indirectly benefitted because a

company in its supply chain had invested in an unrelated subsidiary which had apparently

supplied other companies, not BYD, with components that were produced with forced

labor.     VICE decided that the truth was not interesting enough for its readers, and

deliberately misstated the ASPI report in order to create a more sensationalistic story. In

the process, its readers were misled, and BYD was defamed.

         VICE’s arguments ask this Court to do exactly what the Second Circuit prohibited

in Palin: adopt an alternative explanation, in a Rule 12(b)(6) proceeding, for VICE’s

conduct even though the Complaint’s allegations are plausible.

         VICE attempts to distinguish Palin (the controlling, 13-month old Second Circuit

case) in a footnote, contending that it was only because of all of the elements (the previous

articles debunking Palin’s responsibility for the shooting, the editor’s bias against Palin

and personal bias in the gun rights debate, and the Times’ correction), that the actual

malice theory was sufficiently pleaded. This is ridiculous—nowhere does the Second

Circuit say that Palin is a limited holding applicable only to its specific facts. For


{00111665;1}                                   11
          Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 16 of 25




instance, VICE cannot seriously contend that, had the Times not corrected its false report

about Palin, it would have prevailed in her appeal.       VICE also ignores the express

language of the Palin opinion, which discusses extensively how the role of a U.S. District

Court in the context of a motion to dismiss is extremely limited. E.g., Palin, 940 F. 3d at

812 (“[D]istrict courts are not free to bypass rules of procedure that are carefully

calibrated to ensure fair process to both sides.”).

         VICE attempts to rely on Khan v. New York Times Co., 269 A.D.2d 74, 710

N.Y.S.2d 41 (1st Dep’t 2000), to argue that an allegation that a publication lied about the

contents of a written report does not sufficiently allege actual malice. Khan, which

involved a motion for summary judgment, not a motion to dismiss, says nothing about the

standard for pleading actual malice, which is what is at issue in the instant motion to

dismiss. Khan also involves a unique fact pattern. The Times reporter in Khan fell on her

sword and testified that she misread and failed to comprehend two news articles that she

read, in reporting that the plaintiff had been sued by the SEC and fired from a job for

stock fraud. Even if the New York state court’s decision in Khan is taken as rightly

decided, the rule in that case would apply only on a summary judgment motion, and only

if VICE admitted under oath that it misread the ASPI report. VICE, of course, is doing

nothing of the kind here, contending forcefully (and falsely) that it read the ASPI report

correctly.

         VICE next argues that it was entitled to rely on a single source, and that ASPI is

supposedly more reliable than BYD pleads it to be. This argument misses the point. BYD

is not contending that journalists can never report news from a single source. So long as


{00111665;1}                                  12
          Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 17 of 25




the journalist is not consciously disregarding the truth or knowingly publishing falsehood,

they can. However, as shown above, VICE’s Article misrepresented the contents of the

ASPI report. For this reason, VICE’s reliance on a single, biased source is relevant; VICE

admits it has no other information to support its false statement in the Article that BYD

uses forced labor in its supply chain.

         Independently, VICE’s discussion of the supposed reliability of ASPI is irrelevant

for another reason as well: it is all hearsay factual material that the Court cannot weigh (or

even consider) on a motion to dismiss. The allegations in the pleading that ASPI is

unreliable and biased are plausible allegations—when Wikipedia says a group is biased

and unreliable, it is plausible to allege that it is biased and unreliable. Thus, VICE is not

entitled, in this proceeding, to dispute those factual allegations. In any event, the fact that

some politicians relied on ASPI does not prove that the organization has no bias or is

reliable; politicians, after all, often deploy the conclusions of biased NGO’s to bolster

their political arguments.3




3
  VICE contends that it sought comment from BYD and did not receive any response to
its story. This statement is completely outside the record. It is not pleaded in the
Complaint, and the Complaint obviously did not affirm the truth of any of the statements
in the VICE Article (which it alleged to be false and defamatory). Thus, VICE’s
statements that it contacted BYD for comment are non-judicially noticeable hearsay.
Liberty Mutual Insurance Co. v. Rotches Pork Packers, Inc., 969 F. 2d 1384, 1388-89 (2d
Cir. 1992) (court may not judicially notice materials for truth of the matters asserted
therein, only for their existence). At any rate, there is no legal doctrine that says that a
defendant may publish blatantly false and defamatory statements merely because the
plaintiff was unavailable for comment.


{00111665;1}                                 13
          Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 18 of 25




         B. The Neutral Reportage Doctrine, If It Even Exists Anymore, Does Not

               Apply Here.

         VICE’s last resort on its forced labor allegation is a 43-year old case that

announced an orphaned doctrine, the “neutral reportage” concept. Edwards v. National

Audubon Society, 556 F. 2d 113 (2d Cir. 1977), held that there was a narrow media

privilege to report charges made by reputable institutions (in that case, the National

Audubon Society) even if such charges may not be true.

         The holding of Edwards was very limited and does not apply here. In particular, it

only applied when the underlying organization is reputable, and it further only applied

when the publisher does not deliberately distort the underlying statement. Id. at 120

(“when a responsible, prominent organization like the National Audubon Society makes

serious charges against a public figure, the First Amendment protects the accurate and

disinterested reporting of those charges”); id. (“a publisher who...deliberately distorts

these statements to launch a personal attack of his own on a public figure, cannot rely on a

privilege of neutral reportage”).

         Further, Edwards was an appeal from a judgment after a trial. VICE asks the

Court to resolve these fact-bound issues on no record at all on a motion to dismiss, which

contravenes Second Circuit law. Cianci v. New Times Publishing Co., 639 F. 2d 54, 68

(2d Cir. 1980) (“[T]he privilege was limited in scope and required careful examination of

the facts in each case . . .”). For instance, BYD has pleaded that ASPI is an unreliable

organization, and that VICE has distorted what ASPI said. These statements must be

taken as true. This Court cannot judicially notice ASPI’s reputation—especially in the


{00111665;1}                                 14
          Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 19 of 25




face of a pleading that alleges that ASPI is biased, unreliable, and anti-China.

         The Complaint alleges that ASPI is biased, and further alleges that VICE

deliberately distorted the statements in the ASPI report. That is enough to defeat a motion

to dismiss on neutral reportage grounds.4

         VICE cites Coliniatis v. Dimas, 965 F. Supp. 511, 520 (S.D.N.Y. 1997), in support

of its neutral reportage argument, but Coliniatis is inapplicable. First, Coliniatis was a

summary judgment proceeding, where the facts regarding the reliability of the

organization which made the defamatory statement could be developed. Colianitis does

not contain any language authorizing a court to make that determination on a motion to

dismiss. Second, Colianitis’ neutral reportage discussion is dicta: the Court held that the

plaintiff failed to show actual malice.

         Even if Colianitis’ discussion of neutral reportage is given any weight, it does not

apply here. Colianatis stated in dicta that a Greek language newspaper’s reportage of

allegations made by a prominent law firm of a kickback scheme relating to a major Greek

4
  Importantly, despite Edwards being decided by a Circuit Court of Appeals that sees a lot
of media litigation, BYD is only able to locate one published opinion in the 43 years
since Edwards where the Second Circuit extensively discussed the doctrine. In Cianci,
the court held that the New Times could not claim the privilege when it published an
allegation that a politician had been accused of rape, because it did not accurately
summarize the underlying facts, citing “[t]he need for the careful limitation of a
constitutional privilege for fair reportage.” 639 F. 2d at 70. While Edwards technically
remains good law in this Circuit, it has also been emphatically rejected by other courts to
consider the issue. E.g., Dickey v. CBS Inc., 583 F. 2d 1221, 1225 (3d Cir. 1978); Barry
v. Time, Inc., 584 F. Supp. 1110, 1124 (N.D. Cal. 1984) (“The court is well aware that,
since Edwards, many courts have declined to adopt the privilege of neutral reportage, or
have severely circumscribed its application.”). This Court should therefore exercise
extreme caution in applying Edwards beyond its narrow context of an accurate quote
from a trusted entity such as the National Audubon Society.


{00111665;1}                                 15
          Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 20 of 25




airline, who was a client of that law firm, could be protected as neutral reportage. The

court held that the law firm constituted a “responsible, prominent organization”

comparable to the Audubon Society in Edwards because it had special credibility due to

its former representation of the airline. 965 F. Supp. at 520 (“Given the Greek–American

community’s interest in Olympic, it is newsworthy that the company’s own counsel made

such allegations . . . The firm’s status with respect to Olympic also provides a certain

degree of trustworthiness.”). There is nothing comparable here. Rather than accurately

reporting the statements of an alleged wrongdoer’s own lawyers, VICE inaccurately

reported the contents of a biased NGO’s report. That is not neutral reportage.

         VICE also cites Levin v. McPhee, 917 F. Supp. 230 (S.D.N.Y. 1996), in support of

its neutral reportage argument, but Levin supports BYD’s position. Levin rejects the

neutral reportage privilege where the underlying sources lacked credibility and prestige

comparable to the Audubon Society. Id. at 239 (“[I]t is clear that Galina, Burke, Dodge,

Kuzminsky and Melamid are not all ‘responsible, prominent organization[s]’ or otherwise

comparable to the National Audubon Society . . .”).

    V.         VICE’S STATEMENTS REGARDING THE “BLACKLIST” ARE

               ACTIONABLE.

         The defamatory nature of the statement that BYD was “blacklisted” arises from the

fact that a “blacklist” is qualitatively different from a statute that simply prohibits certain

governmental actions.

         This is intuitively obvious. For instance, consider a noncitizen who wished to

serve in the military. If a law prohibited noncitizens from serving in the military, would


{00111665;1}                                 16
          Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 21 of 25




that mean the same as saying that the noncitizen was placed on a blacklist that prohibited

him or her from serving? Obviously not. In the first instance, there is simply a generally

applicable law that affects an entire group of people that the noncitizen belongs to; in the

second instance, it connotes that the person was singled out, presumably because of

something he or she did wrong, and specifically prohibited from serving while others

similarly situated could serve. This is consistent with the dictionary definition of a

“blacklist.” See Complaint ¶ 9 (“A ‘blacklist’ is defined by the Oxford English dictionary

as ‘a list of people or things that are regarded as unacceptable or untrustworthy and should

be excluded or avoided.’”); accord Merriam-Webster’s Online Dictionary, “blacklist” (“1:

a list of persons who are disapproved of or are to be punished or boycotted 2: a list of

banned or excluded things of disreputable character”) (at https://www.merriam-

webster.com/dictionary/blacklist); State v. Dabney, 141 P. 2d 303, 307 (Okla. Crim. App.

1943) (quoting Black’s Law Dictionary: “A list of persons marked out for special

avoidance, antagonism, or enmity on the part of those who prepare the list or those among

whom it is intended to circulate . . .”).

         Note that in all of these definitions, a “list” is required. Here, there is no list.

         VICE’s headline said something very different than what actually happened. That

headline carried a highly defamatory implication.

         This sort of headline can constitute actionable defamation, and it is actionable in

this case.     To hold otherwise would open up the floodgates of dishonest headlines.

Oftentimes, the headline is the only thing the reader sees, and is even more likely to

damage a plaintiff’s reputation than a claim that is included in the text of an article itself.


{00111665;1}                                     17
          Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 22 of 25




         Kaelin v. Globe Communications Corp., 162 F. 3d 1036 (9th Cir. 1998), is on point.

Kaelin arose out of the O.J. Simpson murder case. The plaintiff was O.J. Simpson’s

houseguest and a material witness in the case, in which Simpson was accused of a double

murder. The Globe ran a headline that said “COPS THINK KATO DID IT!”. The sub-

head and the article explained that Kaelin was being investigated for perjury. However,

the obvious implication of the headline was that Kaelin was a suspect in the double

murder, which would be defamatory if, in fact, he was only being investigated for perjury

and was not a murder suspect.

         The Globe made exactly the same argument that VICE makes here: that the reader

can read the article and discern that the headline is misleading. The Ninth Circuit rejected

that argument, and held that it was up to a jury to decide whether it agreed with the Globe:

“Globe argues that the entirety of the publication, including the story itself, clears up any

false and defamatory meaning that could be found on the cover. Whether it does or not is

a question of fact for the jury.” Id. at 1041.

         VICE accurately states the test for headlines under New York law: it must be a

“fair index” of what is contained in the article, and some “drama” is permitted. Test

Masters Educational Services v. NYP Holdings, Inc., 603 F. Supp. 2d 584, 589 (S.D.N.Y.

2009). However, VICE misapplies that standard here.

         As stated above, saying that President Trump “blacklisted” BYD is entirely at odds

with saying that Congress passed, and the President signed, a generally applicable law that

prohibited the purchase of certain sorts of equipment from any and all Chinese companies.

They are two completely different contexts.


{00111665;1}                                     18
          Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 23 of 25




         VICE argues that BYD was targeted by the legislation. However, that misses the

point. Even if some members of Congress mentioned BYD as part of the legislative

debate, and even if there were only three suppliers of Chinese buses (including BYD) who

were affected by the legislation, there is still a categorical difference between passing a

broad trade restriction, that applies to not just three companies now but also to any and all

other Chinese companies that might seek to enter the market, and the President singling

out BYD alone for wrongful conduct and placing it on a blacklist. One is a trade sanction

against China; the other is an executive action based on an allegation of specific

wrongdoing against BYD alone.

         This is not merely a matter of “drama” in a headline. VICE chose a headline that

did not fairly index its story, and instead told its readers that BYD alone was singled out

and “blacklisted” by the President of the United States. This was actionable defamation.

         The “fair index” rule is not a license for a publisher to put defamatory statements

into a headline. In Schermerhorn v. Rosenberg, 73 A.D.2d 276, 426 N.Y.S.2d 274 (2d

Dep’t 1980), the court held that the headline “SCHERMERHORN SAYS NDDC CAN

DO WITHOUT BLACKS” was defamatory, even though the rest of the article accurately

explained that what Schermerhorn, a State Senator, had actually said was that the NDDC

(Newburgh Development District Corporation) Board was probably constitutionally

prohibited from creating a preference for Black applicants to the NDDC. The headline

was susceptible to multiple interpretations, one of which was defamatory, and thus was

not a “fair index” to the article; only a jury could determine the issue. Id. at 286, 426

N.Y.S.2d at 283 (“The rule in this State is that ‘(d)efamatory headlines are actionable


{00111665;1}                                  19
          Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 24 of 25




though the matter following is not, unless they fairly indicate the substance of the matter

to which they refer, and * * * unless they are a fair index of the matter contained in a

truthful report.’”) (emphasis added).

         The cases cited by VICE are distinguishable or unpersuasive. Test Masters

Educational Services, involved a New York Post headline that referred to an “LSAT Cram

Scam” where the plaintiff had chosen a name confusingly similar to another test

preparation service, Testmasters (with no space); thus, the headline fairly described the

article. 603 F. Supp. 2d at 589.

         Von Gerichten v. Long Island Advance, 202 A.D.2d 495, 496, 609 N.Y.S.2d 246,

247 (2d Dep’t 1994), apparently held the headline there to be a fair index, but the opinion

did not state what the headline at issue was; thus, the case has limited value here.

         White v Berkshire-Hathaway, 10 Misc. 3d 254, 255, 802 N.Y.S.2d 910, 912 (Supr.

Ct. Erie Cty. 2005), a trial court order, distinguished Schermerhorn because, in White, the

headline referred to an “operation” and did not even make clear it was referring to the

plaintiff. VICE’s headline (“Trump Blacklisted This Chinese Company . . .”) clearly

refers to BYD.

         Gunduz v. New York Post Co., 188 A.D.2d 294, 294 (1st Dep’t 1992), demonstrates

the sort of “drama” that is not misleading to readers—New York City revoked the license

of its worst taxi driver, who had been in multiple disputes with passengers and had been

cited for violations multiple times. The Post jokingly called him “Public Enemy No. 1” in

the headline; the sub-head explained he was actually the City’s worst taxi driver. This sort

of obvious, humorous hyperbole stands in stark contrast to saying President Trump


{00111665;1}                                 20
          Case 1:20-cv-03281-AJN Document 23 Filed 09/14/20 Page 25 of 25




blacklisted BYD.

          The unpublished order in St. Louis v. NYP Holdings, Inc., 2017 WL 887255 (N.Y.

Cty. Supr. Ct. Feb. 6, 2017), involved a headline calling a rejected prison guard applicant

who had prior arrests for marijuana and open container violations a “Drunk Driving

Pothead.” The court stated this headline was “sensationalistic” but not actionable. Again,

the VICE headline contains no hyperbole; it contains a false statement of fact about a

blacklist.

          Finally, in Cabello-Rondón v. Dow Jones & Co., 2017 WL 3531551 (S.D.N.Y.

Aug. 16, 2017), aff’d 720 Fed. Appx. 87 (2d Cir. 2018), there was no “fair index” issue

because the headline “perfectly tracked” the article. That is not the case here.

    VI.        CONCLUSION

          For the foregoing reasons, VICE’s motion to dismiss should be denied in its

entirety.5


Dated: September 14, 2020                   Respectfully submitted,


                                            By: /s/ Charles J. Harder
                                               Charles J. Harder
                                               HARDER LLP
                                               100 Park Avenue, Sixteenth Floor
                                               New York, New York 10017
                                               Tel. (212) 799-1400

                                               Counsel for Plaintiff
                                               BYD Company, Ltd.

5
  Should the Court find that any portion of VICE’s motion is meritorious and that the
deficiency can be cured by amendment, BYD respectfully requests this Court grant it
leave to amend.


{00111665;1}                                  21
